tcmemo_2007_236 united_states tax_court michael c dodge petitioner v commissioner of internal revenue respondent docket no filed date michael c dodge pro_se bruce k meneely for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure and additions to tax pursuant to sec_6651 a and a of dollar_figure dollar_figure and dollar_figure unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure respectively for after concessions the issues for decision are whether petitioner is liable for the additions to tax pursuant to sec_6651 and sec_6654 for findings_of_fact at the time he filed the petition petitioner resided in arkansas petitioner failed to timely file a federal_income_tax return for burden_of_proof opinion sec_7491 provides that the commissioner shall bear the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty 118_tc_358 see also 116_tc_438 the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite respondent conceded that petitioner is not liable for the addition_to_tax pursuant to sec_6651 respondent also conceded that the amount of the deficiency and the additions to tax pursuant to sec_6651 and sec_6654 are reduced to dollar_figure dollar_figure and dollar_figure respectively petitioner conceded that he is liable for the reduced deficiency additions to tax sec_6651 imposes an addition_to_tax for failure to timely file a return and sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax petitioner stipulated he did not timely file his return and conceded that he failed to pay the required amount of estimated income_tax for accordingly respondent satisfied his burden of production regarding the additions to tax at trial and on brief petitioner stated that his sole challenge to the additions to tax is that form sec_1040 u s individual_income_tax_return do not comply with the paperwork reduction act of pra u s c sections and consequently respondent cannot impose additions to tax pursuant to sec_6651 and sec_6654 petitioner is incorrect the requirement to file tax returns represents a legislative command not an administrative request and the pra provides no escape hatch from additions to tax for failing to file tax returns or failing to pay estimated income taxes 969_f2d_379 7th cir beam v commissioner 956_f2d_1166 9th cir affg tcmemo_1990_304 and warden v commissioner tcmemo_1990_321 accord 970_f2d_750 n 10th cir lack of an omb number on irs notices and forms does not violate the pra 947_f2d_1356 9th cir united_states v kerwin 945_f2d_91 5th cir per curiam 127_tc_200 the paperwork reduction act is not a defense to the addition_to_tax under sec_6651 nor does it create a loophole in the code we conclude that petitioner is liable for the sec_6651 and sec_6654 additions to tax see also rule a to reflect the foregoing decision will be entered under rule
